DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (2011/0074890) (hereinafter Miyazawa et al.) in view of Miyashita et al. (6,140,746) (hereinafter Miyashita et al.).
Regarding Claim 1, Miyazawa et al. teaches a piezoelectric element (100, Fig. 1) comprising: a first electrode (10, Fig. 1) disposed at a base body (200, Fig. 1) [Paragraphs 0033-0034]; a second electrode (14, Fig. 1) [Paragraph 0034]; and a piezoelectric layer (12, Fig. 1) disposed between the first electrode (10) and the second electrode (14), wherein the piezoelectric layer (12) includes a first piezoelectric layer (12a, Fig. 1) containing a complex oxide having a perovskite structure that contains 
Miyazawa et al. fails to teach a second piezoelectric layer containing a complex oxide having a perovskite structure that is denoted by formula (1) below
xPb (Mg,Nb) 03-yPbZr03-zPbTi03 (1) 
wherein formula (1), 0 < x,y,z < 1 and x + y + z = 1.
Miyashita et al. teaches a second piezoelectric layer containing a complex oxide having a perovskite structure that is denoted by formula (1) below
xPb (Mg,Nb) 03-yPbZr03-zPbTi03 (1) 
wherein formula (1), 0 < x,y,z < 1 and x + y + z = 1 [Column 3 line 57 – Column 4 line 20].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second piezoelectric layer containing a complex oxide having a perovskite structure that is denoted by formula (1) below
xPb (Mg,Nb) 03-yPbZr03-zPbTi03 (1) 
wherein formula (1), 0 < x,y,z < 1 and x + y + z = 1, as taught by Miyashita et al.  for the purposes of providing an advantageous composition for a piezoelectric layer [Miyashita et al., Column 1 lines 63-67].



Regarding Claim 4, Miyazawa et al. teaches the piezoelectric element (100), wherein the second piezoelectric layer (12b) is preferentially oriented to (100) when a crystal structure of the second piezoelectric layer is assumed to be pseudo-cubic [Paragraphs 0034-0038].

Regarding Claim 5, Miyazawa et al. teaches a liquid ejecting head (1000, Figs. 9 and 12) comprising: the piezoelectric element (100) according to Claim 1 [Paragraph 0083]; and a nozzle plate (28, Figs. 9 and 12) having a nozzle hole (28a, Figs. 9 and 12) that ejects a liquid [Paragraph 0088], wherein the base body (200/20, Figs. 1, 9, and 12) includes a pressure generation chamber (20a, Figs. 9 and 12) [Paragraphs 0083-0084, 0088-0089], a volume of which is changed by the piezoelectric element (100) and a flow-passage-forming substrate (see Fig. 12) having a feed passage (524, Fig. 12) that feeds the liquid to the pressure generation chamber (20a), and the nozzle hole (28a) is in communication with the pressure generation chamber (20a) [Paragraphs 0088-0090].

Regarding Claim 6, Miyazawa et al. teaches a printer (600, Fig. 13) comprising: the liquid ejecting head (1000) according to Claim 5 [Paragraph 0108]; a transport mechanism (650, Fig. 13) that moves a recording medium (P, Fig. 13) relative to the liquid ejecting head (1000), and a controller (660, Fig. 13) that controls the liquid ejecting head (1000) and the transport mechanism (650) [Paragraphs 0109, 0113, and 0114].

Allowable Subject Matter
Claims 2-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 2 is the inclusion of the limitation of a piezoelectric element that includes wherein in formula (1), 0.06 < x < 0.23, 0.32 < y < 0.55, and 0.32 < z < 0.54.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 3 is the inclusion of the limitation of a piezoelectric element that includes a layer that is disposed between the first electrode and the first piezoe3lectric layer and that contains titanium.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853